Citation Nr: 1752918	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from November 1963 to November 1967, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

A skin rash is not etiologically related to the Veteran's active service, and is not a disability presumed to be related to exposure to herbicides.


CONCLUSION OF LAW

Skin rash was not incurred in or aggravated by active service, and the incurrence or aggravation of skin rash during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has skin rash as a result of his active service.  Specifically, he contends that he has jungle rot that had its onset during his service in the Republic of Vietnam.

A review of the service treatment records (STRs) shows the Veteran was seen in the dispensary in January 1966 for acute irritation in the groin, tissue maceration in the groin, and perineal intertrigo.  However, there are no further notations of a skin problem for the remainder of the Veteran's active service.  A September 1967 separation examination report was silent for complaints of, treatment for, or clinical diagnosis of a skin disability prior to the Veteran's separation from active service.

The post-service medical evidence of record show the Veteran developed a skin rash in approximately 2008.  VA physical examinations from August 2004 and August 2006 explicitly state the Veteran exhibited no skin rash or itching symptoms.  However, a December 2008 VA treatment record shows the Veteran reported having an adverse reaction to new hypertension medication (Amlodipine, a.k.a. Norvasc) that produced a very itchy rash, mostly on his back, arms, and neck; he was advised to discontinue use of the medication.  A March 2009 VA treatment note revealed the Veteran's rash persisted even though he had stopped taking Amlodipine, and noted the Veteran had been treated for his skin rash by a private dermatologist.  A May 2010 VA treatment record noted the Veteran's skin rash was, at that time, chronic as it had persisted for the previous year and that the Veteran believed Doxazosin was the root cause.

The Veteran submitted three separate nexus opinions from three private physicians who opined that it was at least as likely as not that the Veteran's current skin rash disability was directly linked or had its onset during active service.  The first, a January 2012 letter from Dr. N.L.M., diagnosed seborrheic keratosis, lentigo, and hemangiomas.  However, Dr. N.L.M.'s medical opinion was submitted without any supporting rationale, objective medical evidence, or diagnostic test results.  Likewise, January and February 2012 letters from Drs. J.K. and A.R. opined that there was a medical link between the Veteran's active service and his current skin rash disability.  As with Dr. N.L.M.'s opinion, the two private medical opinions were submitted without any supporting rationale, objective medical evidence, or diagnostic test results to support or confirm their stated opinions.  As such, the three private medical opinions are afforded little probative weight.

At a January 2014 VA examination, the Veteran reported that he did not recall having any skin rash symptoms during active service and noted his rash had its onset in approximately 1999.  He reported he was living in Florida when he noticed a very itchy rash that resembled a mosquito bite.  The Veteran reported he would commonly have one or occasionally two small raised, reddish itchy bumps on the top of both feet, both upper arms, the top of the head, and/or on the back that lasted a couple of weeks before resolving, and noted that all areas were not affected at the same time.  The examiner noted the Veteran had been treated with topical corticosteroids for less than six weeks in the previous year.  On physical examination, the examiner noted a solitary macular (flat/smooth) 1 mm by 1mm erythematous nontender region on the right upper arm volar surface.  The examiner diagnosed seborrheic keratosis, lentigo, and hemangiomas by history.  

The January 2014 VA examiner's medical opinion stated it was less likely as not that the Veteran's claimed skin rash disability was incurred in or caused by active service.  In this regard, the examiner noted reviewing the January 1966 STR regarding acute irritation, tissue maceration, and perineal intertrigo in the groin area; the September 1967 separation examination report that was silent for any skin-related issues; and the January 2012 diagnoses by Dr. N.L.M.  The examiner noted there was no chronicity between the Veteran's current skin rash and any skin issue or complaint recorded during his period of active service as the disability was clinically documented over 40 years following separation from active service.  The examiner further noted the Veteran submitted three separate 2012 letters from private physicians without any detailed rationales or objective medical evidence to support their medical opinions.  The examiner stated that seborrheic keratosis, lentigo, and/or hemangiomas were not presumptive diseases associated with herbicide exposure.  Finally, the examiner explained that perineal intertrigo was a common inflammatory condition caused by two skin surfaces rubbing against each other.

The Board finds that the January 2014 VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the January 2014 VA examination and opinion report to be the most probative evidence of record.

While the Veteran is competent to report symptoms such as itchy rash and colored bumps on the skin surface, he is not competent to provide a diagnosis of a skin rash disability or an opinion linking that diagnosis to his active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case.

Additionally, the Board notes that itchy skin rash is not a disability which is presumed to be related to exposure to herbicides.  Therefore, presumptive service connection based on exposure to herbicides is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for skin rash is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a skin rash is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


